DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are subject under examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation “the server” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the server” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 20080285578 A1) in view of Paramasivam (US 2017/0317932 A1)

Regarding claim 1, DeLay teaches a method, comprising:
receiving, by a network device intermediary between a client device and a server, from a delivery agent, metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”)[ since source includes server and source transmit metadata of program in data packets, the transmitter of source is interpreted as delivery agent ; program is interpreted as application; router is interpreted as network device], the metadata including data indicative of user interaction with the para 0052 “a given subscriber select a desired program having an associated given category ….each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since the program that was selected by subscriber, therefore program interpreted to be application has user interaction and metadata has ID (interpreted to be data indicative) for the requested program (interpreted to be application)
receiving, by the network device from the delivery agent, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata (see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”); and
determining, by the network device, network resources to allocate to the at least one of the stream of packets according to the portions of the metadata associated with the at least one stream of packets (See para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14.”; see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet.”)[ using metadata, currency level is identified , where Each currency level of the given program can correspond to a different prioritization category, therefore, it is interpreted as network resource]
DeLay doesn’t teach the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.
Paramsivam (US 2017/0317932 A1) teaches the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.(See para 0072 “the appliance 200 provides a secure virtual private network connection from a first network 104 of the client 102 to the second network 104' of the server 106, such as an SSL VPN connection.”; see para 0202” the appliance 200 can intercept data packets and allocate them”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted as virtual channels used for flow of traffic]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing of invention to combine the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets in the system of DeLay. The motivation is to communication via VPN (Parasivam: see para 0259)

Regarding claim 20, DeLay teaches a non-transitory computer readable medium storing program instructions for causing one or more processors (see para 0020 “portions of the invention may be a computer program product on a computer-usable storage medium having computer readable program code on the medium”) to:
receive, from a delivery agent, metadata of an application hosted on the server and accessible by the client device(see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”)[ since source includes server and source transmit metadata of program in data packets, where program is interpreted as application; where router is interpreted as network device], the metadata including data indicative of user interaction with the application (para 0052 “a given subscriber select a desired program having an associated given category ….each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since the program that was selected by subscriber, therefore program interpreted to be application has user interaction and metadata has ID (interpreted to be data indicative) for the requested program (interpreted to be application)
receive, from the delivery agent, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata (see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”); and
determine network resources to allocate to the at least one of the stream of packets according to the portions of the metadata associated with the at least one stream of packets. (See para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14.”; see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet.”)[ using metadata, currency level is identified , where Each currency level of the given program can correspond to a different prioritization category, therefore, it is interpreted as network resource]
DeLay doesn’t teach the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.
Paramsivam (US 2017/0317932 A1) teaches the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.(See para 0072 “the appliance 200 provides a secure virtual private network connection from a first network 104 of the client 102 to the second network 104' of the server 106, such as an SSL VPN connection.”; see para 0202” the appliance 200 can intercept data packets and allocate them”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted as virtual channels used for flow of traffic]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing of invention to combine the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets in the system of DeLay. The motivation is to communication via VPN (Parasivam: see para 0259)

Regarding claim 13, DeLay teaches a network device  (see para 0024 “router 18”)comprising:
at least one processor configured to:
receive, from a delivery agent, metadata of an application hosted on the server and accessible by the client device(see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”)[ since source includes server and source transmit metadata of program in data packets, where program is interpreted as application; where router is interpreted as network device], the metadata including data indicative of user interaction with the application (para 0052 “a given subscriber select a desired program having an associated given category ….each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since the program that was selected by subscriber, therefore program interpreted to be application has user interaction and metadata has ID (interpreted to be data indicative) for the requested program (interpreted to be application) 
receive, from the delivery agent, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata(see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”; and
determine network resources to allocate to the at least one of the stream of packets according to the portions of the metadata associated with the at least one stream of packets. (See para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14.”; see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet.”)[ using metadata, currency level is identified , where Each currency level of the given program can correspond to a different prioritization category, therefore, it is interpreted as network resource]
DeLay doesn’t teach the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.
Paramsivam (US 2017/0317932 A1) teaches the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets.(See para 0072 “the appliance 200 provides a secure virtual private network connection from a first network 104 of the client 102 to the second network 104' of the server 106, such as an SSL VPN connection.”; see para 0202” the appliance 200 can intercept data packets and allocate them”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted as virtual channels used for flow of traffic]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing of invention to combine the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets in the system of DeLay. The motivation is to communication via VPN (Parasivam: see para 0259)


Regarding claim 2, DeLay teaches wherein the metadata further comprises an identification of the application. (“see para 0052” each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL).”)

see para 0052 “each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL).”)

Regarding claims 5, DeLay teaches sending, by the network device to the client device, the metadata of the application see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”); 
receiving, by the network device from the client device, second streams of packets, each of the second streams of packets including the identifier associated with a portion of the metadata(see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”); and
determining, by the network device, network resources to allocate to at least one of the second streams of packets, according to the portions of the metadata associated  (See para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14.” see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet.”)

Regarding claim 15, DeLay teaches send the metadata of the application to the client device (see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”); 
Receive, from the client device, second streams of packets, each of the second streams of packets including the identifier associated with a portion of the metadata(see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”); and
determine network resources to allocate to at least one of the second streams of packets, according to the portions of the metadata associated with the second streams  (See para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14.” see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet.”)

Regarding claims 6, 16, DeLay teaches receiving, by the network device, from the client device, second metadata about activity at the client device see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level”);;
receiving, by the network device from the client device, second streams of packets, each of the second streams of packets including a second identifier associated with a portion of the second metadata see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet”); and
determining, by the network device, network resources to allocate to at least one of the second streams of packets, according to the portions of the second metadata associated with the second streams of packets. ( see para 0032 “Each of the data packets thus includes the content or metadata that identifies (or encodes) the respective packet as having a category assigned to the selected currency level. The router 18 extracts the content or metadata from each packet…. The rules engine 22 in turn applies one or more rules to the content header or metadata to prioritize how the data packets from the source 12 are forwarded from the router 18 to the network 16… For instance, the router 18 can implement flow control that guarantees content in one category is given a connection priority that supersedes or is given a higher connection priority relative to data packets having a different assigned category (e.g., corresponding to a lower economic value).”)


Regarding claim 7, 17, DeLay doesn’t teach comprising receiving, by the network device from the delivery agent, the metadata of the application via a cloud service or another network device.
Paramasivam teaches receiving, by the network device from the delivery agent, the metadata of the application via a cloud service or another network device. (See para 0005 “A device intermediary to the servers of the cloud environment and client devices, such as an application delivery controller (ADC), can facilitate providing or delivering the services provided by the cloud environment”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing of invention to combine the network device supporting a plurality of virtual channels of the application to communicate the at least one stream of packets in (Parasivam: see para 0259)

Regarding claim 8, DeLay teaches accessing, by the network device, from a packet header, the identifier associated with a portion of the metadata. (see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”)


Regarding claim 10, DeLay teaches applying, by the network device, at least one policy on the portions of the metadata associated with the streams of packets (see para 0004 “a router than analyzes content of video-on-demand data (e.g., metadata in data packets) and prioritizes forwarding the video-on-demand data for one or more users based on applying one or more rules to the content in the data packets”); and
determining, by the network device based on application of the at least one policy, the channel resources to allocate to the at least one of the streams of packets (see para 0004 “The content for multiple user-connections can also be analyzed to ascertain a pattern to which one or more rules can be applied for controlling how content is distributed (e.g., a rule can establish under what circumstances to switch from a first type of streaming video to a second type of streaming).”)

Regarding claim 11, DeLay teaches providing a desired quality of service (QoS) to the at least one of the streams of packets, by allocating the determined network resources to the at least one of the streams of packets (See para 0053 “For instance, business objectives may include optimization of revenue, efficient use of system resources, quality of services”).

Regarding claim 12, DeLay 20080285578 teaches further comprising allocating the determined network resources to the at least one of the streams of packets by allocating a bandwidth, setting a bandwidth limit, or throttling a data transmission rate for the at least one of the streams of packets. (see para 0067 “the router 252 can forward data packets over a predefined bandwidth of the pipeline 250….it is assumed that three categories, of data packets CAT_1, CAT_2 and CAT_3 are allocated to the available bandwidth in the pipeline”)

Regarding claim 18, DeLay teaches provide a desired quality of service (QoS) to the at least one of the stream of packets, by allocating the determined network resources to the at least one of the streams of packets(See para 0053 “For instance, business objectives may include optimization of revenue, efficient use of system resources, quality of services”; see para 0032 “For instance, the router 18 can implement flow control that guarantees content in one category is given a connection priority that supersedes or is given a higher connection priority relative to data packets having a different assigned category (e.g., corresponding to a lower economic value.”).; and 
	allocate the determined network resources to the at least one of the streams of packets by allocating a bandwidth, setting a bandwidth limit, or throttling a data transmission rate for the at least one of the streams of packets. (see para 0067 “the router 252 can forward data packets over a predefined bandwidth of the pipeline 250….it is assumed that three categories, of data packets CAT_1, CAT_2 and CAT_3 are allocated to the available bandwidth in the pipeline”)

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 20080285578 A1) in view of Paramasivam (US 2017/0317932 A1) and further in view of Ferguson (US 2011/0276993 A1) .

Regarding claims 4, 14,  Modified DeLay doesn’t teach comprising receiving, by the network device from the delivery agent, the metadata of the application via a virtual channel separate from the plurality of virtual channels.
Ferguson (US 2011/0276993 A1)  teaches receiving, by the network device from the delivery agent, the metadata of the application via a virtual channel separate from the plurality of virtual channels. (see para 0069 “all meta-data must be downloaded from the tier 2 server (24) which now must be accessed via the Internet….No meta-data can be inserted into the video broadcast stream, and certain additional challenges may arise, such as less consistent and reliable network access and download speeds for system content or AG content to be displayed on " virtual channels.")[ metadata is transmitted on internet, where is different channel than virtual channels on which traffic is transmitted]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, by the network device from the delivery agent, the metadata of the application via a virtual channel separate from the plurality of virtual channels in the system of modified DeLay. The motivation is to add network effects (Ferguson: See para 0096)


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 20080285578 A1) in view of Paramasivam (US 2017/0317932 A1) and further in view of Eiriksson (US 20180091483).

Regarding claim 9, DeLay doesn’t teach the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension.
 Eiriksson (US 20180091483)  teaches the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension. (see para 0017 “and a TLS header 210 is added in front of the payload, and a pad 230 and message authentication code (MAC) 240 are added to the end of the clear text to form a TLS/SSL protocol data unit (PDU)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text (Eiriksson: See para 0013)

Regarding claim 19, DeLay teaches access, from a packet header, the identifier associated with a portion of the metadata, (see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0028 “ the unique identifier can correspond to metadata in each of the data packets for the given program….the media source 12 provides corresponding packets to the router 18, each packet including metadata for the appropriate identifier”).
DeLay doesn’t teach the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension.
 Eiriksson (US 20180091483)  teaches the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension. (see para 0017 “a TLS header 210 is added in front of the payload, and a pad 230 and message authentication code (MAC) 240 are added to the end of the clear text to form a TLS/SSL protocol data unit (PDU)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension in the system of modified DeLay. The motivation is to provide encryption (Eiriksson: See para 0013)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416